Citation Nr: 1223664	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  95-03 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, depression, and social anxiety.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, depression, and social anxiety

3.  Entitlement to an increased rating for low back disability, rated as 10 percent disabling for the period prior to February 1, 2005, and as 20 percent disabling thereafter.  

4.  Entitlement to an initial rating in excess of 10 percent for residuals of left knee injury.  

5.  Entitlement to a total rating due to individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to July 1989.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

A videoconference hearing was held in May 2007 before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  The issues on appeal at that time were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2011).  

The long and complex judicial history was summarized in detail by the Board in a December 2010 remand.  In an August 2007 decision the Board had, in pertinent part, denied the Veteran's claims for increased disability rating for a left knee disability and remanded his claims for service connection for a psychiatric disorder and increased disability ratings for a low back disorder and for TDIU.  The United States Court of Appeals for Veterans Claims (Court), which in an August 2008 order, vacated the Board's decision including as to the left knee disability.

It is noted that the Veteran's initial claim for service connection for paranoid schizophrenia, (claimed as depression), was denied by the RO in May 2003, and he was notified that month.  The Board does not have jurisdiction to consider a claim that has been previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must find that new and material evidence has been presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  See also Winters v. West, 12 Vet. App. 203 (1999).  Therefore, although the RO in the current appeal has reviewed the claim on a de novo basis, the issue is as stated on the title page.  Moreover, even where the RO reopens a claim and a medical examination is conducted, the Board may still decide not to reopen the claim.  In such cases, the adequacy of the examination is moot, though information from the examination is not entirely irrelevant.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Court has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The Board finds that the TDIU issue in this case involves multiple complex medical issues and is more appropriately addressed as a separate issue.  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  

The issues of entitlement to service connection for a psychiatric disorder, to include paranoid schizophrenia, depression, and social anxiety, and entitlement to a rating in excess of 20 percent for lumbosacral strain for the period from February 1, 2005, are addressed in the REMAND portion of the decision and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  These issues are considered to inextricably intertwined with the issue of entitlement to a TDIU.  The Board also notes that the Veteran submitted additional statements in support of his psychiatric disorder and TDIU claims in May 2012 without waiver of agency of original jurisdiction, but that these matters are being remanded for additional development.


FINDINGS OF FACT

1.  Evidence received since the May 2003 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, depression, and anxiety, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim.  

2.  For the period prior to February 1, 2005, the Veteran's lumbar spine disability was shown to have been manifested by complaints of pain in the low back with intermittent flare-ups of pain, but with full forward flexion to 90 degrees; extension to 30 degrees; and side bending to 30 degrees; neither a limitation of motion or functional loss due to pain of moderate or severe severity, muscle spasm, guarding, abnormal mobility, abnormal spine contour, abnormal gait, intervertebral disc disease, incapacitating episodes, ankylosis of the entire thoracolumbar spine, nor any additional limitation of motion or functional impairment due to pain on motion, weakness, excess fatigability or incoordination is demonstrated.  

3.  Throughout the period on appeal, the Veteran's left knee disability has been characterized by reports of pain and or stiffness with no recurrent subluxation or lateral instability.  

4.  While motion of the left knee has essentially been near normal throughout the appeal period, there was a period from February 19, 2002, through April 28, 2003, that flexion of the left knee was limited to 30 degrees.  Motion was essentially normal upon examination on April 29, 2003.  In March 2010, left knee motion was from 0 to 130 degrees and from 0 to 135 degrees upon VA joints exam in February 2012.  There was pain on movement at 120 degrees of flexion.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, depression, and anxiety.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).  

2.  The criteria for a rating in excess of 10 percent for lumbosacral strain for the period prior to February 1, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293 (2002); 38 C.F.R. § 4.71a, DCs 5292, 5293, 5295 (2003); 38 C.F.R. § 4.71a, including DCs 5235-5243 (2011).  

3.  The criteria for an initial rating of 20 percent are met for residuals of left knee injury for the period from February 19, 2002, through April 28, 2003.  Otherwise, the criteria for an initial rating in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, DCs 5257, 5260, 5261 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Considering the claim on appeal regarding whether new and material evidence has been received to reopen a previously denied claim of service connection for an acquired psychiatric disorder, in light of the above-noted legal authority, and in light of the Board's favorable disposition of this matter, the Board finds that all notification and development action needed to fairly resolve the claim has been accomplished.

As to the claims for entitlement to an increased rating for low back disability, rated as 10 percent disabling for the period prior to February 1, 2005, and entitlement to an initial rating in excess of 10 percent for residuals of left knee injury, first, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in May 2004, November 2005, September 2007, December 2008, March 2010, and December 2010) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The Court has held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in correspondence, to include the September 2007, December 2008, and March 2010 letters mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements and testimony from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

New and Material Evidence - Acquired Psychiatric Disorder, to Include
Paranoid Schizophrenia, Depression, and Anxiety

As already noted, the Veteran's initial claim for service connection for a psychiatric disorder, classified as paranoid schizophrenia, (claimed as depression) was denied by the RO in May 2003.  There was no appeal, and the RO's decision became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011).  Specifically, it is noted that a finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  

The claim for entitlement to service connection for an acquired psychiatric disorder may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim for service connection for a psychiatric disorder in September 2004.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final decision in May 2003, which denied service connection for psychiatric disorders consisted of the Veteran's service treatment records (STRs) and post service private and VA treatment records, as well as report of VA psychiatric examination dated in May 2003.  

These records are negative for complaints, findings, or treatment for any neurological disorder during service or within one year of discharge.  Depression was noted upon VA record in 2003, but this condition was not attributed to active service.  Subsequently, upon VA examination in May 2003, the VA examiner diagnosed paranoid schizophrenia and opined that it was unlikely that his condition was related to his inservice physical injuries.  

In the May 2003 denial, the RO found that the competent medical evidence did not support the Veteran's claim in that an acquired psychiatric disorder was shown during service or within one year thereafter.  Moreover, there was no probative evidence showing that post service diagnoses of psychiatric disorders were related to active service.  

In September 2004, the Veteran submitted a notice of disagreement (NOD) with the denial, but records in the claims file reflect that the Veteran was informed that this was more than one year after notice of denial, and that the May 2003 decision was final.  His attempt to file a NOD was interpreted as a claim to reopen the claim, and he was provided an appropriate letter in October 2004 regarding what kind of evidence was needed to be considered as new and material to reopen.  With respect to the Veteran's application to reopen his claim for service connection, the Board finds that the evidence received since the last final decision in May 2003 is not cumulative of other evidence of record, relates to unestablished facts, and raises a reasonable possibility of substantiating the claim.

Newly received evidence includes report from the Social Security Administration (SSA) that reflects that the Veteran was awarded compensation benefits due to mental health issues.  Also added to the record are the reports of VA psychiatric examinations in 2010 and 2011, as well as a 2012 addendum report.  These records reflect that the Veteran has continued to be seen for psychiatric symptoms.  Current diagnosis is major depression.  The VA examiner opined as whether this condition was related to service in 2011 and was asked to provide an addendum regarding aggravation of this condition by service-connected disorders.  (The Board has found that the examiner's addendum opinion does not address the question asked and additional development regarding such will be requested in the remand that follows.)  However, it is the Board's opinion that the newly submitted records, to include those provided by SSA and VA, which show continued psychiatric treatment and various diagnoses, are documents that may be interpreted as new and material.  Clearly, this evidence was not previously considered by agency decision makers, and it may be argued that it is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims for service connection for the claimed condition.  38 C.F.R. § 3.303 (2011).  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Accordingly, the claim for an acquired psychiatric disorder, to include paranoid schizophrenia, depression, and anxiety, is reopened.  38 U.S.C.A. § 5108 (West 2002 &Supp. 2011); 38 C.F.R. § 3.156(a) (2011).  To this extent only, the appeal is granted, subject to the further development of this claim on remand.  


Increased Ratings - In General

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service treatment records.  38 C.F.R. §§ 4.2, 4.41 (2011).  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2011).  As regards the joints the factors of disability reside in reductions of their normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2011).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2011).

"[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The Court has held that pain itself does not rise to the level of functional loss as contemplated by VA regulations, but that pain may result in functional loss if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.3 (2011).


Entitlement to an Increased Rating for Low Back Disability, Rated as 10 percent Disabling for the Period Prior to February 1, 2005.

(Normal ranges of motion associated with the lumbar spine are flexion forward to 95 degrees, extension backwards to 35 degrees, lateral flexion to 40 degrees, and rotation to 35 degrees.  VA Physician's Guide to Disability Evaluation Examinations, § 2.23 on p. 2-10 (Paul M. Selfon, M.D., Editor-in-Chief.)  

The applicable rating criteria for intervertebral disc disease were amended effective on September 23, 2002.  See 67 Fed. Reg. 54,345 -54,349 (Aug. 22, 2002). 

Effective on September 26, 2003 the rating criteria applicable to the diseases and injuries of the spine under 38 C.F.R. § 4.71a, were amended by VA, including the criteria for rating intervertebral disc syndrome.  See 68 Fed. Reg. 51,454 (August 27, 2003). 

Rating criteria for intervertebral disc disease in effect prior to September 23, 2002 

Under the former provisions of Diagnostic Code (DC) 5293, intervertebral disc disease, a noncompensable evaluation is assigned for postoperative, cured intervertebral disc disease, a 10 percent evaluation is assigned for mild intervertebral disc disease, a 20 percent rating is assigned for intervertebral disc syndrome which is moderate with recurring attacks, and a 40 percent rating is warranted for intervertebral disc syndrome that is severely disabling with recurring attacks and intermittent relief, 

A 60 percent evaluation is assigned for intervertebral disc disease which is pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of diseased disc, little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (in effect prior to September 23, 2002).  

Under the revised provisions of DC 5293, in effect from September 23, 2002 to September 26, 2003, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).  

With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted. 

A 40 percent rating is for application where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. 38 C.F.R. § 4.71a, DC 5293 (effective from September 23, 2002 to September 25, 2003).  

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes. 

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. 

Rating criteria for diseases of the spine in effect prior to September 26, 2003 

Under the provisions of DC 5292, in effect before September 26, 2003, a 20 percent evaluation is assigned for moderate limitation of motion of the lumbar spine, and a 40 percent evaluation is assigned for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, DC 5292 (2003).  

Under DC 5295, in effect before September 26, 2003, lumbosacral strain warrants a no percent evaluation when manifested by slight subjective symptoms only.  A 20 percent rating is assigned where there is muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position. 

A 40 percent rating is assigned for severe disability with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2003).  

Under DC 5289, a 40 percent rating was assignable for favorable ankylosis of the lumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the lumbar spine. 

Rating criteria for diseases of the spine in effect from September 26, 2003: 

DC 5235, Vertebral fracture or dislocation; DC 5236, Sacroiliac injury and weakness; DC 5237, Lumbosacral or cervical strain; DC 5238, Spinal stenosis; DC 5239, Spondylolisthesis or segmental instability; DC 5240, Ankylosing spondylitis; DC 5241, Spinal fusion; and DC 5242, Degenerative arthritis of the spine; are rated under the following new general rating formula for diseases and injuries of the spine: 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent evaluation will be assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine. 

Note (1): Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

38 C.F.R. § 4.71a, DCs 5235 to 5242 (effective from September 26, 2003).  

DC 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

Under DC 5243, a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. 

A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (effective from September 26, 2003).  

DC 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran. See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011).

Background and Analysis

It is the Veteran's contention that an increased rating is warranted for his low back disorder.  He provided testimony in May 2007 in support of his claim.  He said that he had problems with bending, stooping, and even with walking because of back pain.  He stated he used muscle relaxers and that he had experienced back spasms.  

Service connection for low back strain was granted upon rating decision in December 1998 and a 10 percent rating was assigned, effective March 24, 1998.  The assignment of a 10 percent rating was based on clinical findings upon VA joints examination in December 1998.  At that time, the Veteran complained of constant dull back pain that increased with prolonged standing and walking and with cold, damp weather.  It radiated diffusely to both hips.  On exam, there was mild tenderness of the paraspinal muscles of the lumbar spine at L2 through L5 and at S1, bilaterally.  There were no back spasms or tenderness on palpation, and there was no spinal deformity.  There was mild increased in lumbar lordosis.  Forward flexion was to 90 degrees, and extension and lateral flexion were to 35 degrees.  Rotation was to 35 degrees on the right and to 30 degrees on the left.  Sensory exam was normal.  

In an April 2005 rating decision, the 10 percent rating in effect for lumbosacral strain was increased to 20, effective February 1, 2005.  It is the Veteran's contention, in part, that an increased rating (in excess of 10 percent) is warranted prior to the February 2005 date.  

When examined in February 2002, range of motion (ROM) of the lumbar spine was essentially full and no muscle spasms were noted.  It was not until VA examination (conducted on February 1, 2005), that an increase in symptoms associated with the low back was shown.  At that time, lumbar spine ROM showed that forward flexion was limited to 60 degrees, with extension, lateral flexion and rotation limited to 20 degrees.  Also, with repetitive use of the lumbar spine, there was no additional loss of ROM due to pain, fatigue, weakness, or incoordination.  

As February 1, 2005, is the earliest date reflecting increased lumbosacral symptoms, a 20 percent rating was assigned from that date.  The persuasive evidence prior to that date do not reflect that a rating in excess of 10 percent was warranted under any applicable DCs.  For the period prior to February 1, 2005, the Veteran's lumbar spine disability was shown to have been manifested by complaints of pain in the low back with intermittent flare-ups of pain, but with full forward flexion to 90 degrees; extension to 30 degrees; and side bending to 30 degrees; neither a limitation of motion or functional loss due to pain of moderate or severe severity, muscle spasm, guarding, abnormal mobility, abnormal spine contour, abnormal gait, intervertebral disc disease, incapacitating episodes, ankylosis of the entire thoracolumbar spine, nor any additional limitation of motion or functional impairment due to pain on motion, weakness, excess fatigability or incoordination is demonstrated.  Thus, a rating in excess of 10 percent prior to February 1, 2005, is not warranted.  And, as already noted, the Veteran's request for an increased rating for lumbosacral strain for the period from February 1, 2005, is addressed in the remand portion of this decision.  

The Board has considered whether there is any evidence which warrants consideration of an evaluation in excess of 10 percent for lumbosacral strain prior to February 1, 2005.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. at 115; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Thun, supra.  Comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability reveals that the schedular criteria encompass all symptoms of low back strain that the Veteran has reported. 

Since the criteria reasonably describe the Veteran's disability level and symptomatology, the Veteran's disability picture due to lumbosacral strain is contemplated by the Schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  See VAOPGCPREC 6-96.  The Board finds that the Veteran's disability picture due to his low back strain is entirely encompassed within the criteria specified in the rating schedule, and the disability is not so unusual or exceptional in nature as to render inadequate the current ratings assigned.  The threshold determination for a referral for extraschedular consideration is not met and, consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating.  Thun, supra.  

Moreover, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claim for a rating in excess of 10 percent prior to February 1, 2005.  


Entitlement to an Initial Rating in Excess of 10 Percent for 
Residuals of Left Knee Injury.  

The Veteran contends that an increased rating is warranted for his left knee disorder.  He provided testimony in support of his claim at a videoconference hearing in May 2007.  He said that he experienced instability in the left knee.  

The normal ROM of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II.

In rating knee disabilities on limitation of ROM of the joint, if flexion of the leg is limited to 15 degrees, then a 30 percent rating is assigned.  When flexion of the leg is limited to 30 degrees, then a 20 percent rating is assigned.  When flexion of the leg is limited to 45 degrees, then a 10 percent rating is assigned.  When flexion of the leg is limited to 60 degrees, then a noncompensable or 0 percent rating is to be assigned.  DC 5260.

When extension of the leg is limited to 20 degrees, a 30 percent rating is assigned.  When extension of the leg is limited to 15 degrees, a 20 percent rating is assigned.  When extension of the leg is limited to 10 degrees, a 10 percent rating is for assignment.  When extension of the leg is limited to 5 degrees, then a noncompensable rating is assigned.  DC 5261.

Regarding other impairment of the knee, when there is severe recurrent subluxation or severe lateral instability, then a 30 percent rating is assigned.  When there is moderate recurrent subluxation or moderate lateral instability, then a 20 percent rating is assigned.  When there is slight recurrent subluxation or slight lateral instability, then a 10 percent rating is assigned.  DC 5257.

In cases where cartilage from the knee has been removed, but the knee is still symptomatic, then a 10 percent rating is assigned.  DC 5259.  When cartilage from the knee is dislocated, with frequent episodes of "locking," pain, and effusion into the joint, then a 20 percent rating is assigned.  DC 5258.

Although a veteran can be rated separately under both DC 5257 and DC 5003, a separate rating must be based upon additional disability.  In other words, when a knee disorder is already rated under DC 5257, the veteran must also have limitation of motion under DC 5260 or 5261 in order to obtain a separate rating for arthritis.  VAOGCPREC 23-97.  The VA General Counsel has also held that separate ratings may be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-04.

Under DC 5003 for degenerative arthritis, such disability is to be rated according to limitation of motion of the knee.  To warrant a separate rating for arthritis, the veteran must at least be entitled to a noncompensable rating under limitation of motion.  If limitation of motion exists that is noncompensable, then a 10 percent rating is to be assigned.  If there is no limitation of motion, the veteran can still be assigned a 10 percent rating if there is X-ray evidence of involvement of 2 more major joints or 2 or more minor joints.  DC 5003.

Background and Analysis

Initially, it is noted that in cases such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process.  See generally, Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Service connection was granted for residuals of left knee injury upon rating decision in July 1994.  This grant was based on STRs which show inservice treatment for left knee chondromalacia.  When examined by VA in May 1994, there was slight to moderate crepitation noted with manipulation of the left patella.  There was no laxity of the knee joint.  There was no swelling or deformity or other impairment.  A noncompensable rating was assigned, effective from February 1, 1993.  

In an April 1997 rating decision, the noncompensable disability rating was increased to 10 percent, effective February 5, 1996.  (Note, however, that upon rating decision in August 1997, the 10 percent rating was ultimately assigned to the initial date of assignment of service connection.  That date is February 1, 1993.)  

It is noted that magnetic resonance imaging (MRI) on February 5, 1996, showed degenerative joint disease (DJD) of the left knee, and complaints of increased knee pain.  Upon VA joints exam in October 1996, the Veteran reported knee stiffness on extreme range of extension, and he said that the knee gave out.  There was pain on the lateral aspect of the left knee with weight bearing on prolonged walking or standing.  Pain was relieved with rest, but he could not bend his left knee fully secondary to pain.  Examination of the left knee showed no apparent knee effusion or swelling.  There was no apparent bony deformity.  There was tenderness on palpation of the lateral joint line.  There was a positive patella compression sign.  Exam of the knee showed no mediolateral instability on valgus or varus stress test.  There was no anteroposterior instability on drawer sign, and no patella tracking on active ROM.  

There was stiffness on active ROM at full extension range.  There was painless active ROM of the left knee with extension to 170 degrees, flexion from 0 to 130 degrees, passive ROM brought extension to a full 180 degrees with sensation of some stiffness at the last 10 degrees.  Flexion was to 125 degrees on passive ROM.  Strength in the left quadriceps was normal.  Deep tendon reflexes and sensory exams were normal.  There was no apparent weakness in the left knee except mild stiffness and stiff gait secondary to not being able to fully extend the left knee.  There was no excess fatigability noted with mild incoordination of the left knee as stated above.  For long distance ambulation, the Veteran might have left knee pain and might exhibit weakness of the quadriceps and incoordination like limping secondary to left knee pain due to chondromalacia.  The Veteran reported increased pain the left knee with distance ambulation but no knee swelling or flare-up secondary to pain.  The diagnosis was left knee lateral retropatellar chondromalacia with difficulty at full extension on left knee secondary to pain and chronic left knee strain with no apparent muscle weakness in the left lower extremity.  

Additional VA examination was conducted in February 1999.  The left knee demonstrated ROM at that time from 20 to 120 degrees of flexion.  The Veteran had exquisite pain if one attempted to push the knee out to full extension.  He was unable to tolerate his maximum extension for longer than a few minutes.  He was tender along the lateral joint line particularly on the anterior aspect, and he was tender along the lateral aspect of the patella.  He had no medial joint line tenderness.  A March 1999 MRI showed a small left knee effusion.  The cruciate ligaments and the medial and lateral collateral ligaments appeared to be intact and normal.  The bony structures also were without evidence of injury, edema, or marrow change.  The meniscus failed to demonstrate any evidence of a meniscal tear, and there was no evidence for an intra-articular loose body.  In short, aside from a small joint effusion, the MRI showed that the left knee was within normal limits.  

When examined by VA in October 2000, the clinical exam was consistent with chondromalacia patella.  There was no evidence of weakened movement, and motor strength was at least 4+/5.  There was no excess fatigability or incoordination present.  He had lost ROM lacking the last 20 degrees of extension and the last 40 degrees of flexion.  This appeared to be due to his chondromalacia patellar which appeared to be exacerbated by his current employment as a machine operator.  Some symptoms magnification was noted.  X-rays of the knee were interpreted as normal.  

The Veteran was seen at a VA facility in January 2002.  X-ray showed a minimal amount of degenerative spurring anteriorly and superiorly on the left patella.  On February 19, 2002, the Veteran was seen for worsening of left knee pain and with difficulty walking.  The pain was localized to the lateral aspect of the left patella.  Due to his long history of knee problems, he wore a knee brace for support.  Upon examination there was no erythema or signs of inflammation of the skin.  The left knee joint did not appear to be swollen.  Movement of the left knee was limited with flexion of 30 degrees.  

On 29, April 2003, ROM of the left knee demonstrated "maximum extension" of 0 degrees to "maximum flexion" of 110 degrees.  There was no laxity of the left knee joint and negative drawer sign.  There was no patellar pain.  Upon VA joints examination in January 2004, there was normal contour of the left knee.  ROM was from 0 to 120 degrees with no laxity of the joint.  There was negative drawer and grind sign.  The diagnostic impression was of history of left knee injury sprain/strain, with no evidence of fatigability nor incoordination.  X-ray was negative.  Additional VA joints exam was conducted in February 2005.  The examiner noted that the Veteran said that his knee condition had not worsened in recent years.  ROM of the left knee was from maximum extension from 5 degrees to maximum flexion of 85 degrees.  With repetitive use, there was no additional loss of ROM due to pain, fatigue, weakness, or incoordination and no instability of the knee joint.  

In an August 2005 report, a private physician, G.W., M.D., reported that he saw that Veteran for complaints of left knee pain.  The left knee had no effusion and good ROM, but there was pain on the lateral side and a question of joint stability.  Degenerative changes in the left knee were seen upon X-ray.  

Upon VA joints exam in December 2005, the Veteran reported constant left knee pain.  There was some instability and locking, lack of endurance and fatigability in the knee.  Stair walking increased his pain.  He wore a brace.  On physical exam there was no effusion and no signs of inflammation.  While the Veteran had some guarding the anterior drawer sign for the anterior cruciate ligament (ACL) was normal, as was Lachman's and McMurrays' signs.  He had 60 degrees of active and passive flexion and full extension.  On increased repetitive flexion movement, he had demonstrated increased amount of pain with guarding and some fatigability.  

On VA joints examination in March 2010, ROM of the left knee was 0-130 degrees.  There was noticeable crepitation over the patella with motion of the left knee.  There was no effusion and no ligamentous instability.  Most recently, the Veteran's left knee was examined by VA in February 2012.  ROM of the left was to 135 degrees of flexion and painful motion began at 120 degrees.  

As an initial matter, the Board notes that the Veteran has been in receipt of a 10 percent rating for his service-connected left knee disability under DC 5257 since February 1, 1993.  As neither the assigned rating nor the assigned diagnostic code have been in effect for 20 years or more, they are not protected.  But see 38 C.F.R. § 3.951(b) (2011); Murray v. Shinseki, 24 Vet. App. 420, 427 (2011).  The Board finds the persuasive evidence based upon a comprehensive review of the record demonstrates that the Veteran's service-connected left knee disability is more appropriate rated under the criteria of 38 C.F.R. § 4.71a, DC 5260.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

Throughout the rating period on appeal, except for the period from February 19, 2002, through April 28, 2003, the ROM findings detailed above do not support the next-higher 20 percent evaluation for either flexion or extension of the left knee.  Thus, it is concluded that for that short period of time from February 19, 2002, through April 28, 2003, a 20 percent rating is warranted pursuant to DC 5260 as a 20 percent rating is warranted when knee flexion is limited to 30 degrees.  

The Board again notes that, in rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  In the present case, the evidence of record reveals complaints of left knee pain.  Indeed, while knee pain is recognized, the objective evidence simply fails to demonstrate that such pain has resulted in additional functional limitation comparable to the next-higher 20 percent rating under DCs 5260 or 5261 for the left knee other than the period already noted above when a 20 percent rating is warranted.  In fact, the medical evidence does not demonstrate that the Veteran's left knee flexion is limited to 45 degrees, as a required for a 10 percent rating under DC 5260.  Again, except for the short period of time already recognized above, the Veteran's flexion of the left knee is no worse than 85 degrees, even with consideration of additional limitation of motion due to pain, and his extension is full.  Other than the period from February 19, 2002, through April 28, 2003, when a 20 percent rating is warranted for limitation of flexion of the left knee, a rating in excess of 10 percent is not warranted for the left knee disability.  38 C.F.R. § 4.71a, DC 5260.  

The Board has also contemplated whether an additional separate evaluation is applicable here.  In this regard, the Board acknowledges VAOPGCPREC 9-2004, where it was held that a claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under DC 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, in the present case, the medical findings do not establish loss of the left knee flexion (except for a short period in 2002-2003) nor extension to a compensable degree.  As already noted, the Veteran will be assigned an increased rating for the period in 2002-2003 when limitation of flexion was shown.  As a result the Board has determined that an initial rating of 20 percent is warranted for the period from February 19, 2002, through April 28, 2003, only.  Moreover, assignment of separate evaluations for limitation of flexion and extension of the left knee is not appropriate here and a 10 percent rating is warranted for all other pertinent periods of time. 

To the extent that the Veteran is functionally limited, and has diminished ability to perform some activities of daily living, this has already been accounted for in the 10 percent and 20 percent evaluations as currently in effect or assigned above for the service-connected left knee disability throughout the period on appeal. 

The Board has also considered whether an increased rating for the knee is warranted under any alternate DC.  However, as the evidence fails to establish ankylosis, DC 5256 is not for application.  As there is no current clinical evidence of instability or subluxation of either knee, DC 5257 is not for application.  As there is no demonstrated instability, a separate compensable rating for instability is also not warranted for the entire rating period on appeal.  See VAOPGCPREC 23-97, VAOPGCPREC 9-98.  As the evidence fails to demonstrate impairment of the tibia or fibula, a higher rating is not possible under DC 5262.  Finally, as there is no showing of genu recurvatum, DC 5263 is inapplicable.  There are no other relevant code sections for consideration. 

In sum, there is basis for an initial rating of 20 percent for service-connected residuals of left knee injury from February 19, 2002, through April 28, 2003, but not for any other pertinent period of time.  For all other relevant periods of time, the currently assigned 10 percent rating is appropriate.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Gilbert, 1 Vet. App. at 54-56.  

The Board has also considered whether referral for extraschedular consideration is indicated.  There is no objective evidence, or allegation, that schedular criteria are inadequate.  The discussion above reflects that the symptoms of the Veteran's back and knee disabilities are contemplated by the applicable rating criteria.  Consequently, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b) (2011); Thun, supra.  


ORDER

As there is new and material evidence the claim for service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, depression, and anxiety, is reopened; the appeal is granted to this extent only.

Entitlement to an increased rating for low back disability, rated as 10 percent disabling for the period prior to February 1, 2005, is denied.  

Entitlement to an initial rating of 20 percent is warranted for residuals of left knee injury from February 19, 2002, through April 28, 2003.  

Entitlement to an initial rating in excess of 10 percent for residuals of left knee injury for the period prior to February 19, 2002, and after April 28, 2003, is denied.  

REMAND

It is the Board's conclusion that additional evidentiary development is warranted as to the claims for service connection for an acquired psychiatric disorder and for entitlement to a rating in excess of 20 percent for lumbosacral strain from February 1, 2005.  In its December 2010 remand the Board requested that additional examinations regarding these claims be obtained.  Current review reflects that VA joints and psychiatric examinations were conducted as requested.  It is significant to note, however, that subsequent to a psychiatric examination the examiner was requested to provide an addendum to his November 2011 report.  Specifically, he was asked to determine whether it is at least as likely not that the Veteran's service-connected disabilities had aggravated the Veteran's depression.  In response, the examiner repeated his November 2011 opinion that depression was less likely than not due to military service.  He did not address the question asked regarding aggravation of depression by service-connected disabilities.  As this determination might be pertinent regarding claims before the Board, an opinion as to this matter should be obtained.  

Moreover, the VA joints examination was conducted in late 2011.  Private records submitted in the early months of 2012, however, reflect that the Veteran's continues to have significant low back pain.  These records reflect injection in the lumbar region with good results.  Apparently, he also recently had a laminectomy performed by a private physician.  See the private January 2012 nurse practitioner's report.  As the Veteran continues to exhibit symptoms associated with his lumbar spine, and as he and his representative continue to assert that current manifestations warrant an increased rating as to this disorder, the Board finds that a contemporaneous and thorough VA examination (which takes into account the records of the Veteran's prior medical history, to include any additional medical evidence received subsequent to this remand) would be helpful in resolving the issue on appeal.  See Colayong v. West, 12 Vet. App. 524, 532 (1999); Goss v. Brown, 9 Vet. App. 109, 114 (1996).

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his psychiatric and low back disabilities on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC/RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  

All pertinent VA treatment records must be obtained.  Efforts to obtain records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran must be adequately informed.  

2.  After completion of the above development, send the Veteran's claims folder to the examiner who conducted the November 2011 VA psychiatric examination and provided the February 2012 addendum, or if unavailable to an appropriate VA examiner, to request an addendum to addressing whether the Veteran's service-connected disabilities (these include long standing left knee and low back disorders, as well as Tietze's syndrome, hearing loss, and bilateral otitis media) have aggravated his depression.  The Veteran need not be re-examined unless an examination is deemed necessary.  If an examination is deemed necessary, all indicated testing should be accomplished.  The claims files should be made available to and reviewed by the examiner.  

The rationale for any opinion expressed should be provided in a legible report. 

3.  The Veteran should be scheduled for a VA examination with an appropriate specialist(s) to determine the current severity of his service-connected lumbar spine disability.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  The examiner should describe in detail all symptomatology associated with the Veteran's service-connected disability of the spine, including range of motion studies and any associated neurological involvement. 

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  To the extent possible, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  

The examiner is also requested to comment on whether the Veteran's orthopedic problems prevent him from securing or following a substantially gainful occupation, without consideration of his nonservice-connected disorders and his advancing age.  

4.  After completion of the above, and any additional notice or development deemed necessary, the AMC/RO should readjudicate the claims (entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, depression, and social anxiety; entitlement to a rating in excess of 20 percent for low back strain, from February 1, 2005; and entitlement to a TDIU) in light of any new evidence.  If any claim is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


